To compel respondent to proceed to the trial of certain indictments for bribery, found in the Circuit Court for the County of Wayne, and quashed for want of jurisdiction.
Granted February 3, 1886.
Held, that while the Attorney General should represent the people in the Supreme Court, there is no rule of law preventing that court from considering an application by the prosecuting attorney of a county, to set a court in motion to proceed in a case under his control therein; that a decision quashing an indictment is reviewable, and mandamus is the more appropriate writ.